IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                           MAY SESSION, 1999         FILED
                                                     June 9, 1999

                                                Cecil W. Crowson
STATE OF TENNESSEE,         )
                                              Appellate Court Clerk
                            )    No. 01C01-9807-CC-00306
      Appellee              )
                            )    WILLIAMSON COUNTY
vs.                         )
                            )    Hon. Donald P. Harris, Judge
BRIAN ROBERSON,             )
                            )    (Sentencing)
      Appellant             )



For the Appellant:               For the Appellee:

Trippe Steven Fried              Paul G. Summers
Attorney for Appellant           Attorney General and Reporter
302 Third Avenue South
Franklin, TN 37064               Marvin E. Clements, Jr.
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493


                                 Joseph Baugh
                                 District Attorney General
                                 P. O. Box 937
                                 Franklin, TN 37065-0937




OPINION FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes
Judge
                                       OPINION



       The appellant, Brian Roberson, appeals the denial of a Rule 35(b) “Motion for

Correction of Sentence” by the Williamson County Criminal Court. This motion

arose from a plea entered on January 14, 1998, by the appellant pursuant to an

agreed disposition under Rule 11(e)(1)(C), Tenn. R. Crim. P. After pleading guilty to

two counts sale of cocaine, a Class B felony, and one count sale of cocaine, a Class

C felony, the trial court, in accordance with the plea agreement, imposed a sentence

of eight years for each Class B felony and a sentence of three years for the Class C

felony. Apparently, the appellant was serving outstanding sentences of 17.5 years

at the time he pled guilty to the current charges. The instant eight year sentences

were ordered to run concurrently with each other and concurrently with the

outstanding sentences of 17.5 years. However, the three year sentence for the

Class C felony was ordered to run consecutively to the outstanding sentences for an

effective sentence of 20.5 years. On appeal, the appellant argues that the trial court

erroneously denied his motion to correct or reduce his three year sentence for the

sale of cocaine.



       Based upon our review of the entire record, i.e., the video transcripts, briefs,

and argument of counsel, we affirm the judgment of the trial court pursuant to Rule

20, Tenn. Ct. Crim. App. R.



       On June 8, 1998, the trial court held a hearing on the appellant’s “Motion for

Correction of Sentence.” In the appellant’s motion, he requested that “his sentence

to the count of Class C felony sale of drugs be corrected to reflect that the time of

confinement be spent in the Williamson County Workhouse.” However, at the

motion hearing, counsel orally amended his motion to further request suspension of

the three year sentence. At the hearing, the appellant offered no proof of any

unusual circumstances or unforeseen developments since his original sentencing


                                         2
date. The trial court found that the appellant entered into a negotiated plea

agreement and that it had no authority to modify the previously entered plea

agreement based upon the evidence presented. Thus, the trial court summarily

denied the appellant’s motion.



       Modification of a sentence may be granted under Rule 35(b), Tenn R. Crim.

P., if the trial court finds “in the interests of justice,” that the sentence must be

reduced. See State v. Hodges, 815 S.W.2d 151, 154 (Tenn. 1991). Absent

“unforeseen, post-sentencing developments,” a plea agreement under Rule

11(e)(1)(C), Tenn. R. Crim. P., should not be modified. State v. McDonald, 893
S.W.2d 945, 947 (Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1994). The

standard of review on appeal involving a Rule 35(b) motion is whether the trial court

abused its discretion. See State v. Irick, 861 S.W.2d 375, 376 (Tenn. Crim. App.

1993); State v. Costa, No. 01C01-9511-CR-00376 (Tenn. Crim. App. at Nashville,

Dec. 4, 1997).



       The record fully supports the trial court’s disposition denying the appellant’s

motion. Finding no abuse of discretion, the trial court’s denial of the motion for

correction or reduction of the sentence is affirmed pursuant to Rule 20, Tenn. Ct.

Crim. App. R.




                                    ____________________________________
                                    DAVID G. HAYES, Judge




CONCUR:


                                           3
________________________________
JERRY L. SMITH, Judge


________________________________
NORMA MCGEE OGLE, Judge




                               4